Citation Nr: 0725057	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus of the cervical spine with right C7 radiculopathy 
(claimed as a neck injury in service with severe weakness of 
the right side).  

2.  Entitlement to chronic fatigue and depressed stamina, 
claimed as secondary to the cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1972 to January 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).   

A hearing was held at the Board in Washington DC before the 
undersigned Veterans Law Judge in April 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he sustained a neck injury during 
service which resulted in his current cervical spine 
disability.  The veteran testified that during basic training 
he was hit in the neck with a pugil stick.  He has also 
previously reported an incident in which he states that he 
dove off a bunker while in Vietnam.  The veteran's 
representative has requested that the case be remanded to the 
RO for the purpose of obtaining a medical opinion regarding 
whether a current cervical spine disorder is related to 
symptoms noted in service.

The veteran's service medical records do not contain any 
references to a neck injury, but note complaints in January 
1972 of leg problems.  He was referred for neurological 
evaluation.  In February 1972, neurology indicated that there 
was no neurologic problem.  He reportedly had ankle and leg 
pain and flat feet.  A podiatric medicine record also dated 
in February 1972 reflects that the veteran complained of 
sharp pain in the ankle region and up the middle of the leg.  
The muscle groups were all strong and equal.  The diagnosis 
was shin splints - mild, and talo fib tenderness.    

A physical therapy record dated in November 1973 reflects 
that the veteran had consistent back pains.  In December 
1973, the veteran reported aching of his back, legs, and 
ankles.  When he got up that morning, his legs were numb.  He 
reportedly had pain in the thighs and legs.   Another service 
medical record dated in December 1973 reflects that the 
veteran reported complaints of pain in the thighs and ankle 
joints and across the toes.  Another service consultation 
referral sheet also dated in December 1973 reflects 
complaints of pains in the thighs and front part of the lower 
legs.  Physical examination was questionable for decreased 
sensation.  On a statement of medical condition given in 
January 1974 in connection with separation from service, the 
veteran reported that he had pain in the back and legs 
continuously.   

Although the veteran was previously afforded an examination 
by the VA in July 2004, the examiner noted that the medical 
records were not available, and the examiner did not offer an 
opinion regarding the disabilities which were diagnosed on 
the examination, including (1) weakness of the right side, 
pending all the records; (2) status post cervical laminectomy 
from C3 through C5 for combined cervical myopathy as well as 
significant compressive C5 right radiculopathy as per records 
from neurosurgical group of Chattanooga; and (3) spasticity 
involving primarily the lower extremities.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The 
Board concludes that a medical opinion would be useful in 
evaluating whether the current disabilities are related to 
the symptoms note in service.  

The Board also finds that additional evidence may exist but 
has not been obtained.  A Social Security decision indicates 
that the veteran has been determined to be disabled by that 
organization, and is in receipt of benefits.  However, the 
medical evidence upon which that decision was made has not 
been obtained from the Social Security Administration.  The 
VA has an additional duty to assist with the development of 
evidence as VA has not obtained evidence from the Social 
Security Administration (SSA) regarding the veteran's claim 
for benefits administered by that agency and the agency may 
have relevant medical records in their files.  Efforts to 
obtain such records should be accomplished and documented.  
The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as military service department and SSA 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994).  Thus, 
the Board must obtain all of the records pertaining to the 
SSA decision as such records may be relevant to the claims 
for VA benefits.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  All efforts 
in obtaining the records should be 
documented.  If no such records exist, 
this should also be documented.  

2.  The veteran should be afforded a 
neurology examination for the purpose of 
determining the nature and etiology of 
any cervical spine or other neurological 
disorder which is currently present.  The 
claims file should be made available to 
and reviewed by the examiner, and the 
examiner should confirm that such a 
review occurred in the examination 
report.  The examiner should comment 
regarding the likelihood that any 
currently found disability is related to 
the complaints noted in the veteran's 
service medical records (and summarized 
above).  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the claim.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative if any should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




